Exhibit 10.1
Termination of Asset Purchase Agreement
Pursuant to Section 8.1(a) of that certain Asset Purchase Agreement (the
“Agreement”) dated February 11, 2011, by and among Local.com Corporation, a
Delaware corporation with a principal address of 7555 Irvine Center Drive,
Irvine, CA 92618 (“Buyer”); Rovion, Inc., a Delaware corporation with a
principal address of 76 Summer Street, 5th Floor, Boston, MA 02110
(“Subsidiary”); and DigitalPost Interactive, Inc., a Nevada corporation with a
principal address of 4040 Barranca Parkway, Suite 220, Irvine, CA 92618 (“DGLP”
and together with Subsidiary, “Seller”), Buyer and Seller hereby agree to
terminate the Agreement effective immediately, this 23rd day of March, 2011.
IN WITNESS WHEREOF, the parties have executed this Termination of Asset Purchase
Agreement as of March 23, 2011.

     
BUYER:
Local.com Corporation
  SELLER:
DigitalPost Interactive, Inc.

                 
 
               
By:
  /s/ Heath Clarke       By:   /s/ Michael Sawtell
 
               
 
  Heath Clarke
Chief Executive Officer           Michael Sawtell
Chief Executive Officer
 
               
 
          Subsidiary:    
 
          Rovion, Inc.    
 
               
 
               
 
          By:   /s/ Brian Goss
 
               
 
              Brian Goss
President

